          Case 1:20-cr-00653-RA Document 31
                                         29 Filed 12/07/20 Page 1 of 1



                                                   U.S. Department of Justice

                                                   United States Attorney
                                                   Southern District of New York


                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007




                                                   December 7, 2020
                                                                            Application granted. An arraignment
BY ECF                                                                      and initial conference is scheduled for
Honorable Ronnie Abrams
                                                                            December 16, 2020 at 2:30 p.m. Time
United States District Judge
                                                                            is excluded until December 16, 2020,
Southern District of New York
                                                                            under the Speedy Trial Act, pursuant to
40 Foley Square
New York, New York 10007                                                    18 U.S.C. Section 3161 (h)(7)(A).

       Re:    United States v. Rasulov, et al., No. 20 Cr. 653 (RA) SO ORDERED.

Dear Judge Abrams:                                                      ______________________________
                                                                        Ronnie Abrams, U.S.D.J. 12/7/2020
       The parties are in the process of scheduling an arraignment and an initial conference in
the above-captioned case. The Government therefore respectfully requests that the Court
exclude time under the Speedy Trial Act until the date of the arraignment and initial pretrial
conference. See 18 U.S.C. § 3161(h)(7). The ends of justice served by a continuance until that
date outweigh the best interest of the public and the defendants in a speedy trial because the
continuance will permit the parties time to continue discussing a resolution of the case without
the need for trial. Defense counsel consent to this request.


                                                   Respectfully submitted,

                                                   AUDREY STRAUSS
                                                   Acting United States Attorney


                                             By:
                                                   Cecilia E. Vogel
                                                   Thane Rehn
                                                   Assistant United States Attorneys
                                                   (212) 637-1084 / 2354

cc: Defense counsel (by ECF)
